Citation Nr: 0532540	
Decision Date: 12/02/05    Archive Date: 12/21/05

DOCKET NO.  04-09 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in a 
February 10, 1992 rating decision which denied service 
connection for post-traumatic stress disorder (PTSD).

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder, to include PTSD.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had active service from November 1970 to March 
1972.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2003 rating decision by the 
White River Junction, Vermont, Regional Office of the 
Department of Veterans Affairs (VA) which found that a 
February 10, 1992 rating decision which denied service 
connection for PTSD did not contain CUE.  This claim also 
includes an April 2003 decision by the White River Junction, 
Vermont, Regional Office (RO) of the Department of Veterans 
Affairs that denied service connection for an acquired 
psychiatric disorder.

In June 2005 the veteran appeared and testified at a personal 
hearing before the undersigned Veterans' Law Judge at the RO.  
A transcript of that hearing is of record.

The issue of entitlement to service connection for an 
acquired psychiatric disorder, to include PTSD, is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The February 1992 rating decision that denied service 
connection for an acquired psychiatric disorder was 
reasonably supported by evidence then of record, and the 
evidence does not demonstrate that the RO incorrectly applied 
the statutory or regulatory provisions extant at that time.

2.  A February 2000 rating decision denied entitlement to 
service connection for PTSD, and a December 2000 rating 
decision denied entitlement to service connection for an 
acquired psychiatric disorder.

3.  Evidence received subsequent to the February 2000 and 
December 2000 rating decisions relates to an unestablished 
fact necessary to substantiate the veteran's claim; the newly 
received evidence raises a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  A rating decision in February 1992, which denied 
entitlement to service connection for PTSD, did not involve 
clear and unmistakable error.  38 C.F.R. § 3.105(a) (2005).

2.  The February 2000 and December 2000 rating decisions are 
final.  38 U.S.C.A. § 7105 (West 2002).

3.  Evidence received since the February 2000 and December 
2000 rating decisions is new and material, and the veteran's 
claim of entitlement to service connection for an acquired 
psychiatric disorder, to include PTSD, is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim for a 
benefit under a law administered by VA.  The VCAA also 
provides that VA shall notify the claimant of any 
information, and any medical or lay evidence not previously 
provided to VA, which is necessary to substantiate the claim.  
The VCAA, however, does not apply to CUE claims.   See 
Sorakubo v. Principi, 16 Vet. App. 120, 122 (2002).

I.  CUE in a February 1992 rating decision

Regulations provide that previous determinations which were 
final and binding will be accepted as correct in the absence 
of clear and unmistakable error.  Where evidence establishes 
such error, the prior decision will be reversed or amended.  
38 C.F.R. § 3.105(a).

CUE is present in a prior determination when: (1) Either the 
correct facts, as they were known at the time, were not 
before the adjudicator (that is, more than a simple 
disagreement as to how the facts were later evaluated), or 
the statutory or regulatory provisions extant at that time 
were incorrectly applied; (2) the error must be "undebatable" 
and of the sort "which, had it not been made, would have 
manifestly changed the outcome at the time it was made"; and 
(3) a determination that there was CUE must be based on the 
record and law that existed at the time of the prior 
adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 
245 (1994).

CUE is a very specific and rare kind of "error."  It is the 
kind of error of fact or law that, when called to the 
attention of later reviewers, compels the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  
Thus, even where the premise of error is accepted, if it is 
not absolutely clear that a different result would have 
ensued, the error complained of cannot be ipso facto, clear 
and unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-4 
(1993).

A review of the record reveals that the veteran was denied 
service connection for PTSD in February 1992 due to the lack 
of any medical record reflecting a diagnosis of PTSD.  The 
veteran contends that the February 1992 RO decision involved 
CUE for two reasons.  First, the veteran asserts that the 
February 1992 rating decision contained CUE due to the fact 
that VA treatment records reflecting psychiatric treatment in 
the 1970s and 1980s were not of record at the time of the 
1992 rating decision.  It is argued that as VA records, they 
should be construed as part of the record in 1992.  Second, 
the veteran has asserted that the RO committed CUE by failing 
to adjudicate service connection for an acquired psychiatric 
disorder (instead of just service connection for PTSD) in the 
February 1992 rating decision.

Despite attempts by the RO to obtain them, the Board observes 
that the VA treatment records (from the 1970s and 1980s) 
referenced by the veteran were not part of the record 
considered by the RO in February 1992.  VA medical records 
which are in existence are constructively of record and the 
failure of the RO to consider any such pertinent records 
might constitute clear and unmistakable error, even though 
such evidence was not actually in the record assembled for 
appellate review.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  
The principle discussed in Bell, however, applies only to 
decisions rendered on or after July 21, 1992.  VAOPGCPREC 12-
95.  As the February 1992 rating decision in dispute in this 
case was clearly rendered prior to July 1992, the RO's 
failure to consider any evidence which was in VA's possession 
(though not actually in the record) at the time of the 
February 1992 decision may not provide a basis for a finding 
of CUE in this case.

The veteran also asserts that the RO committed CUE in 
February 1992 by failing to adjudicate a claim of service 
connection for an acquired psychiatric disorder.  The veteran 
asserts that the RO should not have limited its consideration 
of psychiatric disability to only PTSD.

Concerning this assertion that the RO should have inferred a 
claim for service 
connection for psychiatric disability broader than just PTSD, 
the Board observes that the veteran has cited no laws or 
regulations that would have required the RO to have construed 
such a claim.  A review of the veteran's July 1991 claim 
reveals the claim specifically identifies PTSD, and PTSD 
alone, as the only claimed psychiatric disability for which 
treatment had been received and for which service connection 
was sought.

While under certain circumstances, the date of VA outpatient 
or hospital examination could be accepted as the date of 
receipt of an informal claim, these circumstances do not 
include original claims for service connection.  38 C.F.R. § 
3.157(b)(1) (1992).  As such, the Board concludes that the 
laws in effect at the time of the February 1992 rating 
decision did not require VA to construe diagnoses of Axis I 
psychiatric disability other than PTSD that were of record at 
the time of the February 1992 rating decision as a claim of 
service connection for those Axis I psychiatric disability.  
VA was not then, and is not now, required to anticipate a 
claim for a particular benefit where no intention to raise it 
was expressed by the veteran.  See Brannon v. West, 12 Vet. 
App. 32, 34 (1998).

The Board further notes that at the time of the February 1992 
rating decision, no health professional had linked the 
veteran's psychiatric problems to his military service.  
Thus, even had the RO adjudicated a claim of service 
connection for psychiatric disability other than PTSD in 
February 1992, it is not probable that a "different result" 
would have ensued.  As such, the Board concludes that the 
RO's not having construed the veteran's claim to be broader 
than service connection for PTSD at the time of the February 
1992 rating decision was not error under the laws and 
regulations that existed at that time, and because it was not 
error, it cannot be CUE.

Based on the foregoing, the Board concludes that the February 
10, 1992, rating decision did not involve CUE.  38 C.F.R. § 
3.105(a).

II.  New and material evidence to reopen a claim of service 
connection for an acquired psychiatric disorder, to include 
PTSD.

The veteran's claim of service connection for PTSD was denied 
by rating decisions dated in February 1992 and February 2000.  
The veteran's claim of service connection for psychiatric 
disability other than PTSD was denied in a rating decision 
dated in December 2000.  A claim which is the subject of a 
prior final decision may be reopened if new and material 
evidence is presented or secured.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.

The veteran's application to reopen this claim was received 
in October 2002.  The Board notes that there has been a 
regulatory change with respect to the definition of new and 
material evidence, which applies prospectively to all claims 
made on or after August 29, 2001.  As the veteran filed his 
claim after this date, the new version (cited below) applies 
in this case.

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

In the April 2003 rating decision on appeal, the RO 
essentially determined that the veteran had not submitted new 
and material evidence to reopen his service connection claim.  
The Board, however, must make its own determination as to 
whether new and material evidence has been presented to 
reopen the claim.  See Barnett v. Brown, 83 F.3d 1380 (1996).

Evidence received since the February 2000 and December 2000 
rating decisions includes statements from the veteran's 
mother (received in June 2003) and brother (received in May 
2003).  The letters provide detailed information and insight 
not previously of record concerning the veteran's preservice, 
service, and post-service activities and psychological 
condition.

The Board finds that the new evidence (the letters from the 
veteran's mother and brother) relates to an unestablished 
fact necessary to substantiate the veteran's claim, i.e., the 
fact that the veteran's current psychiatric problems are 
related to his military service.  In short, the Board finds 
that the evidence submitted by the veteran is new and 
material under 38 C.F.R. § 3.156.  Prior to adjudicating this 
claim on the merits, however, the Board will be undertaking 
additional development as discussed in the remand portion of 
this decision.


ORDER

As CUE was not present in the February 10, 1992 rating 
decision, the appeal as to this issue is denied.

New and material evidence has been submitted, and the 
veteran's claim of entitlement to service connection for an 
acquired psychiatric disorder, to include PTSD, has been 
reopened.  To this extent, the veteran's appeal is granted.


REMAND

A review of the claims file, including the veteran's July 
2005 Board hearing testimony, reveals that there may be VA 
psychiatric treatment records pertaining to the veteran from 
the 1970s and 1980s that should be associated with the claims 
file.  While efforts to obtain these records have been 
undertaken, another attempt should be made to ensure a 
complete record.

In particular, the veteran has indicated that he received 
treatment at a VA facility in West Haven, Connecticut, in 
1972-1973, and at a VA facility at White River, Vermont, in 
1986 to 1987.  A review of the claims file also reveals that 
the veteran's records may have been transferred to the RO at 
Togus, ME, and a search should be made at that location as 
well.

The Board also finds that the veteran should be scheduled for 
a VA psychiatric examination to address his contentions as to 
this issue.  38 C.F.R. § 3.159(c)(4).

The Board further notes that in accordance with the Veterans 
Claims Assistance Act of 2000 (VCAA), the veteran should be 
notified by VA in specific terms as to the evidence which 
would be needed to substantiate his claim and whether VA or 
the veteran is expected to attempt to obtain and submit such 
evidence.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Accordingly, the case is hereby REMANDED for the following:

1.  Inform the veteran of the provisions 
of the VCAA.  In particular, the veteran 
should be notified of any information, 
and any evidence not previously provided 
to VA, which is necessary to substantiate 
his claim and whether VA or the veteran 
is expected to obtain any such evidence 
(Quartuccio).

2.  Attempt to obtain any psychiatric 
treatment records relating to the veteran 
in 1972-73 from the VAMC in West Haven, 
Connecticut, from 1986-87 from the VAMC 
in White River, Vermont, and for records 
dating prior to 1992 from the VAMC in 
Togus, Maine.

3.  The veteran should be scheduled for a 
VA psychiatric examination.  The examiner 
should offer an opinion, based on a 
review of the record, as to whether it is 
at least as likely as not (a 50 percent 
or more likelihood) that any current 
psychiatric disorder was manifested 
during service or is otherwise related to 
the veteran's military service.  It is 
imperative that the claims file be made 
available to the examiner and reviewed by 
the examiner in connection with the 
examination.

4.  Following the aforementioned 
development, the case should again be 
reviewed on the basis of all the 
evidence.  If the benefit sought is not 
granted in full, the veteran should be 
furnished a Supplemental Statement of the 
Case, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


